


Exhibit 10.3

 

AMENDMENT NO. 2

TO

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of February 20, 2015 (the “First Amendment Date”) and is entered into by and
among EGALET CORPORATION, a Delaware corporation, and each of its subsidiaries
(hereinafter collectively referred to as the “Borrower”), the several banks and
other financial institutions or other entities from time to time party hereto
(collectively, “Lender”) and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent and itself and
Lender (“Agent”).  Capitalized terms used herein without definition shall have
the same meanings given them in the Loan Agreement (as defined below).

 

RECITALS

 

A.                                    Borrower, Agent and Lender have entered
into that certain Loan and Security Agreement dated as of January 7, 2015, as
amended by Amendment No. 1 to Loan and Security Agreement dated as of
January 28, 2015 (the “Loan Agreement”), pursuant to which Lender has agreed to
extend and make available to Borrower certain advances of money.

 

B.                                    Borrower, Agent and Lender have agreed to
amend the Loan Agreement upon the terms and conditions more fully set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

 

1.                                      AMENDMENTS.

 

1.1                               Schedule 7.18(1). The reference to “45 days”
in Schedule 7.18(1) of the Loan Agreement is hereby deleted and replaced with
“65 days (or such longer period of time that Agent may agree in its sole and
absolute discretion)”.

 

2.                                      BORROWER’S REPRESENTATIONS AND
WARRANTIES.  Borrower represents and warrants that:

 

2.1                               Immediately upon giving effect to this
Amendment (i) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (ii) no
Event of Default has occurred and is continuing with respect to which Borrower
has not been notified in writing by Agent or Lender.

 

2.2                               Borrower has the corporate power and authority
to execute and deliver this Amendment and to perform its obligations under the
Loan Agreement, as amended by this Amendment.

 

2.3                               The certificate of incorporation, bylaws and
other organizational documents of Borrower delivered to Lender on the Closing
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect.

 

--------------------------------------------------------------------------------


 

2.4                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, have been duly authorized by all
necessary corporate action on the part of Borrower.

 

2.5                               This Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights; and

 

2.6                               As of the date hereof, it has no defenses
against the obligations to pay any amounts under the Obligations.  Borrower
acknowledges that Lender and Agent have acted in good faith and has conducted in
a commercially reasonable manner its relationships with Borrower in connection
with this Amendment and in connection with the Loan Documents.

 

Borrower understands and acknowledges that Lender is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

 

3.                                      LIMITATION.  The amendments set forth in
this Amendment shall be limited precisely as written and shall not be deemed
(a) to be a waiver or modification of any other term or condition of the Loan
Agreement or of any other instrument or agreement referred to therein or to
prejudice any right or remedy which Agent or Lender may now have or may have in
the future under or in connection with the Loan Agreement (as amended hereby) or
any instrument or agreement referred to therein; or (b) to be a consent to any
future amendment or modification or waiver to any instrument or agreement the
execution and delivery of which is consented to hereby, or to any waiver of any
of the provisions thereof.  Except as expressly amended hereby, the Loan
Agreement shall continue in full force and effect.

 

4.                                      EFFECTIVENESS.  This Amendment shall
become effective upon the satisfaction of all the following conditions
precedent:

 

4.1                               Amendment.  Borrower, Agent and Lender shall
have duly executed and delivered this Amendment to Agent.

 

4.2                               Payment of Lender and Agent Expenses. 
Borrower shall have paid all Agent and Lender Expenses (including all reasonable
attorneys’ fees and reasonable expenses) incurred through the date of this
Amendment.

 

5.                                      COUNTERPARTS.  This Amendment may be
signed in any number of counterparts, and by different parties hereto in
separate counterparts, with the same effect as if the signatures to each such
counterpart were upon a single instrument.  All counterparts shall be deemed an
original of this Amendment. This Amendment may be executed by facsimile,
portable document format (.pdf) or similar technology signature, and such
signature shall constitute an original for all purposes.

 

6.                                      INCORPORATION BY REFERENCE.  The
provisions of Section 11 of the Agreement shall be deemed incorporated herein by
reference, mutatis mutandis.

 

[Signatures follow on next page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

 

BORROWER:

 

 

 

 

 

EGALET CORPORATION

 

EGALET US INC.

 

 

 

Signature:

/s/ Robert S. Radie

 

Signature:

/s/ Robert S. Radie

 

 

 

 

 

Print Name:

Robert S. Radie

 

Print Name:

Robert S. Radie

 

 

 

 

 

Title:

President and CEO

 

Title:

President and CEO

 

 

 

 

 

 

Accepted in Palo Alto, California:

 

 

 

 

 

AS AGENT AND LENDER:

 

 

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

 

 

Signature:

/s/ Ben Bang

 

 

 

Ben Bang, Associate General Counsel

 

 

 

--------------------------------------------------------------------------------
